SEC File No. 812-13934 UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 In the Matter of Factor Advisors, LLC FactorShares Trust Quasar Distributors, LLC THIRD AMENDED AND RESTATED APPLICATION FOR AN ORDER UNDER SECTION6(c) OF THE INVESTMENT COMPANY ACT OF 1(a)(32), 5(a)(1), 22(d) AND 22(e) OF THE ACT AND RULE 22c-1 UNDER THE ACT, UNDER SECTIONS 6(c) AND 17(b) OF THE ACT FOR AN EXEMPTION FROM SECTIONS 17(a)(1) AND 17(a)(2) OF THE ACT, AND UNDER SECTION 12(d)(1)(J) OF THE ACT FOR AN EXEMPTION FROM SECTIONS 12(d)(1)(A) AND 12(d)(1)(B) OF THE ACT Please send all communications to: W. John McGuire, Esq. Michael Berenson, Esq. Bingham McCutchen LLP 2treet NW Washington, DC 20006-1806 As filed with the Securities and Exchange Commission on September 10, 2012 Page 1 of 49 TABLE OF CONTENTS Page I.
